On Petition for Rehearing. Mr. Presiding Justice Barnes delivered the opinion of the court. In applying for a rehearing in this case plaintiff’s counsel have changed their position. In their brief they said: “The plaintiff relies solely upon the last count in the declaration” (which is the fourth count and is predicated on section 20 of the Uniform Warehouse Receipts Act, Cahill’s St. ch. 114, if 255) and then proceed to discuss every theory of the defense from that point of view. Taking counsel at their word,, we considered the case solely from the point so relied on, regarding such statement as a clear waiver of the issues presented by the other counts. Notwithstanding that statement and their argument in conformity therewith, counsel in the petition for a iehearing attempt to. qualify the statement, and reargue the case, not only on the right of action under said count but in the alternative, in case our decision is correct, on a right of action under the third count which is predicated on section 11 of said Act, Cahill’s St. ch. 114, If 246. In their brief and argument on which the case was taken, plaintiff’s first point is that “this is not an action in trover for conversion but is an action for non-existence of the goods,” referring to said section 20. On page 12 of their argument counsel for plaintiff admit that under the facts there is no ground for the common-law action of conversion (on which the first two counts are based), saying that “conversion of non-existing goods is an absurdity, ’ ’ and that the evidence “shows conclusively that there never were any goods behind the warehouse receipt issued to Deree & Company, ’ ’ but that they were the property of the shipper" under the bill of lading it held when said receipt was: issued. Under the second point of their argument, that “plaintiff is entitled to sue without a formal demand,” counsel again reiterated the position taken under their first point. Under their third point that “defendant is bound either to deliver the goods * * * or pay-damages for failure to do so,” counsel take up appellant’s references to sections 8, 9, 10 and 11, Cahill’s St. ch. 114, fifi 243-246 (on the last of which the third count was predicated), saying section 8 “has no application to the case of non-existence of the goods” (p. 20); that plaintiff is in accord with defendant’s contention as to section 9 which shows “there were no goods behind the warehouse receipts” (p. 20); that counsel are “in complete agreement with the. statement in defendant’s brief” that section 10 “cannot be applied to the in. stant case” (p. 21); and that “the provisions of-sec ■ tion 11 of the act referred by its own terms to the delivery by. a warehouseman of ‘all goods for which-he has issued a negotiable receipt, ’ and it is apparent from what has already been said above that the defendant had not issued a negotiable receipt for any g;oods, and that is the specific ground of complaint on behalf of the plaintiff ” (p. 22); and that plaintiff agrees with defendant that sections 12 and 19, Cahill’s St. ch. 114, fifí 247, 254, do not apply to the case, and counsel repeat their argument that there were “no goods behind the warehouse receipt.” It is thus clearly manifest that plaintiff abandoned every other claim to a right of action than that under the fourth count, to which alone appellant was invited and attempted to reply. And now we are asked to reopen the case on the theory that if there was no right of action under section 20 of said act there was under section 11. If such a practice were tolerated it would be well-nigh impossible for this court to dispose of the cases brought before it. Counsel should not, after a decision of a case on the points they expressly relied on and argued, be permitted to reargue the case on other points which have been abandoned or clearly waived. Accordingly the petition for a rehearing must be denied. Rehearing denied. Gridley and S canean, JJ., concur.